Paul W. Brown, J.,
dissenting. The majority holds that the-Director of the Department of Transportation has no .right to appeal the May 14, 1975 order of the State.Personnel Board of Review. I cannot agree. R. C. 119.12 guarantees a right of appeal to any party adversely affected by an order of this type.
■ The pertinent language of R. C. 119.12 provides:
*55“Any party adversely affected by any order of an agency issued pursuant to any other adjudication may appeal to the Court of Common Pleas of Franklin County # * # M
“Party” is defined by E. C. 119.01(G) as “the person whose interests are the subject of an adjudication by an agency.” “Person” is defined by E. C. 119.01(F) as “a person, firm, corporation, association, or partnership.” An “adjudication” is defined by E. C. 119.01(D) as “the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person * * (All emphasis added.)
Applying those definitions to the facts of this case, one concludes:
The director of transportation is a “person.”
This matter involves a “determination * * * of the rights, duties, privileges, benefits, or legal relationships of a specified person.”
The director of transportation is a person whose interests are the subject of that adjudication, and who now stands “adversely affected” thereby. .
The director of transportation is required by E. C. 5501.02 to appoint such employees of the Department of Transportation as are necessary, and to prescribe their titles and duties. To do so, he must be free to allocate both manpower and resources, to the end that economy is practiced, and. administration and departmental policies effectuated. To deny this official a clear right to appeal an order which, if wrongly decided, will severely impair his ability to perform his.statutory responsibility, is untenable.
The majority does not discuss this statutory analysis. Instead, it relies upon Corn v. Bd. of Liquor Control (1953), 160 Ohio St. 9, and concludes that the director of transportation, and the Department, of Transportation, are “agencies” within, the meaning of E.'C. 119.01(A). That statute provides:
“ ‘Agency’ means, except as limited by this division, *56any official, board, or commission having authority to promulgate rules or make adjudications in the Bureau of Employment Services, the Civil Service Commission, the Department of Industrial Relations, the Department of Liquor Control,- the Department of Taxation, the Industrial Commission, the functions of any administrative or executive officer, department, division, bureau, board, or commission of the government of ■ the state specifically made subject to Sections 119.01 to 119.13 of the Revised Code, and the licensing functions of any administrative or executive officer, department, division, bureau, board, or commission of the government of the state having the authority or responsibility of issuing, suspending, revoking, or canceling licenses. * * *”
A director or department may fall within this definition of “agency” in one of three ways. First, certain officials and boards are so denominated by the statute. They include the Bureau of Employment Services, the Civil Service Commission, the Department of Industrial Relations, the. Department of Liquor Control, the Department of Taxation, and the Industrial Commission. Second, certain “functions” of a director or department may be made subject to the act by statutes which define duties of that director or department. See Bartunek, Administrative Rules Note, in 1 Page’s Revised Code Anno. (1975 Supp.), pages 307 et. seq. Finally, any officer, department, division, bureau, board, or commission which exercises a “licensing function” is, for that purpose, defined as an agency.
The director of transportation falls within none of these categories. Neither the director nor the department is specifically denominated an agency by the statute. The director’s responsibility to appoint employees and to assign duties is not made subject to the act by R. C. 5501.02. And, the responsibilities of the director under R. C. 5501.02 do not involve licensing.
I do not assert that Corn, supra, was wrongly decided. Rather, Corn is irrelevant to disposition of this cause. Corn involved the Board of Liquor Control, the Department of *57Liquor Control, and the Director of Liquor Control. To define those units as agencies, within the meaning of E. C. 119.01(A) [then Gr. C. 154-62], required no judicial legerdemain. The Department of Liquor Control was specifically defined as an agency by the statute. The Corn case specifically involved the licensing of retail liquor establishments.
Because neither the director of transportation nor the Department of Transportation, herein, is an ££[a]gency” within the meaning of E. C. 119.01(A), to preclude an appeal for that reason is erroneous.
Additionally, I am troubled by the harsh, restrictive interpretation placed upon the language “[tjhere is no right of appeal from a decision of a statutory board * # * except as provided by statute.” Lindblom v. Bd. of Tax Appeals (1949), 151 Ohio St. 250. The majority construes that language to preclude an appeal save where a statute the most precise so provides. The result will be the vestiture of unfettered discretion in administrative boards, in contradiction of the broad language employed by E. C. Chapter 119.
In my view, the statutes which comprise that chapter are to be liberally construed, to afford any party adversely affected by the order of an administrative agency the right to appeal, save in a situation where an explicit legislative expression to the contrary is found. See, generally, Davis, Administrative Law Text (3 Ed.), 508-524, Chapter 28. This approach comports with my conception of the rule of law, and would best insure that findings of administrative agencies are supported by substantial evidence and that discretion has not been abused. If one were to apply this principle to the present case, the right of the director of transportation to appeal the order of the personnel board would be unquestioned. Instead, we deny that right of appeal, and in so doing, set a precedent which seems to me both unwise and unfortunate.
I would affirm the judgment of the Court of Appeals.
Corrigan, J., concurs in the foregoing dissenting opinion.